Citation Nr: 1704814	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include dysplasia. 

2.  Entitlement to service connection for residuals of micromastia. 

3.  Entitlement to service connection for bilateral plantar fasciitis. 

4.  Entitlement to service connection for shin splints of the left lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD). 

6.  Entitlement to an initial compensable rating for hemorrhoids.

7.  Entitlement to an increased initial disability rating for service-connected low back strain with bulging disc, rated as 10 percent disabling prior to March 22, 2011 and 20 percent disabling as of that date. 

8.  Entitlement to an initial compensable rating for shin splints of the right lower extremity. 

9.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2007. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  The RO in Columbia, South Carolina currently has jurisdiction of the claims.

The Veteran presented testimony at a videoconference hearing the undersigned Veterans Law Judge in October 2009.  A transcript is of record.  The Board remanded the claims in February 2011 and March 2013 for additional development. 
The rating assigned for the service-connected low back strain with bulging disc was increased to 20 percent effective March 22, 2011.  See September 2012 rating decision.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a rating decision assigning a particular rating, a subsequent rating decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran perfected an appeal regarding claims for entitlement to service connection for allergic rhinitis and a skin disorder, to include acne and eczema a skin disorder.  However, following the most recent Board remand in March 2013, in a rating decision in May 2013 AMC granted service connection for allergic rhinitis was granted with an evaluation of zero percent, effective October 16 2007.  Thereafter, in a rating decision in April 2016, the RO granted service connection for acne, and seborrheic dermatitis (claimed as eczema), and assigned separate noncomepnsable disability ratings effective October 16, 2007.  As a result, the Board does not have jurisdiction over these downstream issues, and thus they are not a part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2016).

Following the issuance of the April 2016 supplemental statement of the case, additional evidence was associated with the claims file.  The Veteran's representative waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304 (c).

The Board previously referred a claim for service connection for irritable bowel syndrome.  No action has been taken on that claim and the Board does not have jurisdiction over that claim.  The Veteran also filed an informal claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  See April 2009 VA Form 119.  There has likewise been no action on that claim.  The Board notes that the Veteran did not specify what service-connected disability or disabilities precluded her from employment.  Given the foregoing, the Board also does not have jurisdiction over this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As the Board lacks jurisdiction over both claims, they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The claims for service connection for residuals of micromastia, bilateral plantar fasciitis, and shin splints of the left lower extremity, along with the claims for higher rattings for low back strain with bulging disc, shin splints of the right lower extremityand patellofemoral pain syndrome of the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's recurrent vaginitis/vaginosis had onset in service.  

2.  The Veteran's hemorrhoids are not productive of large or thrombotic hemorrhoids which are irreducible with excessive redundant tissue.

3.  GERD is well controlled with medication, manifesting as intermittent episodes of dysphagia, pyrosis, reflux, mild nausea, vomiting, regurgitation and sleep disturbance, with no episodes of associated anemia or substernal or arm or shoulder pain when medication is not taken.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for recurrent vaginitis/vaginosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
 

2.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

3.  The criteria for an evaluation in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in February 2011.  The claims were last adjudicated in April 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that she currently suffers from a gynecological disorder that is related to service.  

The service treatment records show that the Veteran was seen for complaints of heavy bleeding.  In December 2003 a clinician noted mild dysplasia.  However subsequent cytology reports show Pap smears were normal and negative for dysplasia.  The Veteran underwent a VA gynecological examination prior to service discharge from active duty in June 2007.  At that time she complained of an odorous discharge with itching over the past four to five months, with no relief with anti-fungal medication.  The examiner noted a history of questionable abnormal Pap in 2003, with normal Paps thereafter.  The examiner noted suspect bacterial vaginosis.  The examiner did not provide an opinion as to whether any a gynecological disorder, to include vaginosis, was related to service.

VA treatment records after October 2007 noted ongoing treatment for recurrent vaginitis.  Most recently, a May 2011 clinical treatment note recorded chronic vaginitis, probably bacterial  vaginosis.  Subsequent treatment records show ongoing complaints and treatment associated with vaginitis, and  it appears on VA's computerized  "problem list".  The records contain no evidence, complaint or treatment for dysplasia.

Initially, concerning the claim for service connection for dysplasia, the threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no competent evidence dated during the appeal period showing an actual diagnosis of dysplasia.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  She accordingly has not shown a current disability for which service connection may be considered on any basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Based on the evidence of record and when resolving all doubt in favor of the Veteran, the Board finds that service connection for recurrent vaginitis/vaginosis is warranted.  Initially, the VA examination of June 2007, which was contemporaneous with service, noted symptoms and a diagnosis consistent with probable bacterial vaginosis.  service treatment records clearly show treatment for epididymitis.  Additionally, the competent medical evidence shows that the condition has remained chronic and intermittent and has required medical treatment.  

As a layperson, the Veteran may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, she is competent to report that she experienced symptoms associated with virginal discomfort and itching during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Her assertions in this case are credible and supported by the in-service and post-service medical evidence, which shows that the Veteran's vaginitis/vaginosis has remained symptomatic since June 2007.   

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed recurrent vaginitis/vaginosis is related to service, that is, was incurred in service.  In this case, as there is no adequate medical nexus opinion as to the etiology of the Veteran's vaginitis/vaginosis, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed and treated for probable bacterial vaginitis while still service, competent medical evidence that the condition has remained chronic and intermittent, to include during the pendency of the claim, and a link between the current recurrent vaginitis/vaginosis and the symptoms in service based on the Veteran's competent and credible lay statements.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for recurrent vaginitis/vaginosis is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Hemorrhoids

The Veteran seeks a compensable rating for her hemorrhoids.  

The Veteran's service-connected hemorrhoids are rated as noncompensable pursuant to Diagnostic Code 7336.  Under Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

On VA examination in June 2007 the Veteran reported recurrent pain with hard bowel movements, and infrequent minor bleeding with bowel movements during the last four to five years.  These symptoms were minimized by increasing her intake of water and dietary fiber.  She denied using medication to treat her symptoms.  On examination, there were no visible hemorrhoids.  The examiner diagnosed no objective evidence of hemorrhoids and noted a history consistent with hemorrhoids.

On VA examination in March 2011 the Veteran reported recurrent episodes of bleeding due to hemorrhoids with most recent episode lasting three to four months.  She endorsed flare-ups in symptoms on a weekly basis.  On examination, there was no evidence of thrombosis or caudesization.  The examiner noted no clinical or objective evidence to support a diagnosis of external hemorrhoids.  Accordingly, severity and discussion as to whether the hemorrhoids were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences could not be provided. 

In September 2012 she was seen at the emergency room with diagnoses of reflux, abdominal pain and hemorrhoids.

The Veteran underwent a VA rectum and anus conditions examination in April 2013.  She reported episodes of blood in stools, with no persistent bleeding or secondary anemia.  The examiner noted mild internal hemorrhoids.  There was no evidence of persistent bleeding, secondary anemia, fissures, large or thrombotic hemorrhoids, irreducible hemorrhoids, excessive redundant tissue, or evidence of frequent recurrence.

On VA rectum and anus conditions (including hemorrhoids) examination in February 2015, the Veteran reported that she required continuous medication for hemorrhoids, antihemorrhoidal suppositories to use PRN.  The Veteran described persistent constipation.  She complained of occasional bleeding with stooling.  Examination was normal, with no evidence of fissure, hemorrhoids visualized or rectal bleeding.  The examiner noted that there was no anemia on the most recent CBC done in May 2014.  The examiner noted mild to moderate internal hemorrhoids and determined that examination revealed no abnormalities or residuals.  

A review of VA and private treatment records dated during the appeal period shows hemorrhoids, but they do not show any that they are large or thrombotic hemorrhoids, excessive redundant tissue, persistent bleeding with secondary anemia, or any fissures. 

After having carefully reviewed the evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to a compensable evaluation for hemorrhoids.  The preponderance of the most probative and credible evidence of record establishes that the Veteran does not meet the criteria for a 10 percent evaluation.  The Board notes that the medical evidence of record shows no more than moderate internal hemorrhoids.  Thus, although the Veteran complains of pain and bleeding from hemorrhoids with bowel movement, the examinations show symptoms that are no more than mild to moderate hemorrhoids in nature.  Additionally, they do not show thrombosis, excessive bleeding, excessive redundant tissue, anal fissures, or anemia as described under the criteria for a compensable rating under Diagnostic Code 7336. 

The Board finds the Veteran's statements of rectal pain, discomfort when sitting, and occasional bleeding to be competent and credible.  Although the Veteran is competent to report on the severity of her disability, the question of whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that she meets the criteria for the next higher disability rating, the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability for her hemorrhoids.  Furthermore, there is no basis for a staged rating for this disability.  Neither the lay nor the medical evidence reflects that the disability meets the criteria for a compensable rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The record shows that the Veteran infrequently seeks formal treatment for hemorrhoids and tends to self-treat with diet changes, topical medication and suppositories.  However, the preponderance of the evidence described above does not provide clinical evidence of irreducible, large or thrombotic hemorrhoids.  Without such findings, the preponderance of the evidence is against entitlement to a compensable evaluation for hemorrhoids.  The claim is therefore denied.  See 38 U.S.C.A. § 5107 (b) (West 2002); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

2. GERD

GERD is not a listed disease in the rating schedule.  It is instead rated by an analogy to a listed disorder, based on the functions affected, anatomical localization, and symptomatology.  38 C.F.R. § 4.20.  The provisions of Code 7346, for evaluation of a hiatal hernia, have been applied here. 

The Code provides that for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health, a 30 percent rating is assigned.  When two or more of these symptoms are present, but are of less severity, a 10 percent rating is assigned.  For a 60 percent rating, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health must be shown. 38 C.F.R. § 4.114, Code 7346.

On VA examination in June 2007, the Veteran reported intermittent heartburn and reflux over the last three years.  She was evaluated via endoscopy but without surgery.  Reportedly, Prevacid relieved her symptoms.  The examiner diagnosed GERD well controlled with medications.  VA treatment records in 2007 and 2008 noted complaints of abdominal cramping and nausea.  She denied having dysphagia or weight loss.

At the October 2009 Board hearing, the Veteran testified that she experienced problems eating certain foods, such as spicy or fried foods.  She endorsed burning sensation, regurgitation, and pain in the left shoulder.  The Veteran described her symptoms as intermittent.  The Veteran treated her symptoms with medication.  

On VA examination in March 2011, the Veteran reported treating her GERD with medication effectively, although she endorsed breakthrough reflux, difficulty following foods thick solid foods, chest pain and occasional heart burn twice a week.  She denied hemetasis or melena.  She also required dietary restrictions.  The Veteran reported epigastric distress two to three times a week.  Complete blood count (CBC) tests and upper gastrointestinal (UGI) series testing were unremarkable.  The examiner found no clinical objective findings to support a diagnosis of GERD.  

VA treatment records in March 2012 noted complaints of vomiting on a weekly basis.  In September 2012 she was seen at the emergency room with diagnoses of reflux, abdominal pain and hemorrhoids.  Subsequent treatment records noted complaints of intermittent persistent dysphagia.  She also endorsed intermittent mild nausea and reflux.  She denied melena, hematochezia, abdominal pain, and weight loss.  Clinical treatment notes in 2016 reflect improved symptoms with medication.  

On VA examination in April 2013 the Veteran reported that she required continuous  medication to treat GERD.  She endorsed dysphagia, pyrosis, and reflux.  Symptoms occurred two to three times a week and after meals.  She also complained of mild nausea occurring less than daily.  The Veteran denied persistent or infrequent episodes of epigastric distress, melena, hematemesis, vomiting, regurgitation, arm or shoulder pain, or sleep disturbances.  Upper endoscopy and UGI radiographic studies were normal.  

On VA examination in February 2015 the Veteran complained of dysphagia, pyrosis, reflux, nausea, vomiting, regurgitation and sleep disturbance caused by esophageal reflux, occurring more than four times a year.  She required continuous treatment with medication.  The examiner noted that the Veteran was amenable to mild dilation.  She had undergone 3 dilatations, most recently in September 2014.  

Although the Veteran reported left shoulder pain at the Board hearing, at no time have examining or treating doctors noted arm or substernal pain related to GERD. Further, there is no showing of considerable impairment of health due to GERD and the condition has little impact on her daily life.  The examiners have mostly characterized symptoms that are intermittent and mild in nature.  There has been no hematemesis or melena, and the Veteran describes relatively infrequent (weekly) flare-ups of symptoms. 

Based on the frequency and severity of the reported symptoms and the objective testing, no evaluation in excess of the currently assigned 10 percent rating for GERD is warranted.

As the preponderance of the evidence is against the claim for a higher rating, the appeal is denied.  See 38 U.S.C.A. § 5107 (b) (West 2002); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Other considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected GERD and hemorrhoids, are fully contemplated by the rating criteria whether considered individually or in conjunction with additional service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's GERD or hemorrhoids are exceptional or that the schedular criteria are inadequate.  The Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned schedular ratings.  As stated above, symptoms and impairment associated with the service-connected GERD and hemorrhoids are encompassed by the schedular criteria for the current ratings assigned.  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disorder.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the preponderance of the evidence is against referral for extraschedular consideration of the evaluation of the Veteran's GERD and hemorrhoids.  Consequently, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, the Board is cognizant that a claim for a TDIU, expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the Introduction, the Veteran did not specify what service-connected disability renders her unemployable and the issue of entitlement to TDIU is referred to the AOJ for initial development.  In any event, the evidence does not show, nor has the Veteran claim, that she is unemployable due to the service-connected GERD or hemorrhoids.  


ORDER

Service connection for vaginitis/vaginosis is granted.

An initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease is denied.

An initial compensable rating for hemorrhoids is denied.


REMAND

1. Service connection for shin splints of the left lower extremity

Initially the Board notes that pertaining to the claim for service connection for shin splints of the left lower extremity, the service treatment records noted shin splints in 2002.  After service, a VA examiner in June 2007 noted normal examination of both anterior tibias with symptoms consistent with mild shin splints.  On VA examination in April 2013 the examiner found no evidence of shin splints.  The VA examiner in February 2015 noted bilateral shin splints that did not affect range of motion of the knee or ankle, but were productive of pain with walking.  The examiner noted no disability associated with shin splints.  The examiner did not provide an opinion as to whether left lower extremity shin splints was associated with service.  The Board finds the evidence of record is unclear as to whether the Veteran actually has a diagnosis of left lower extremity shin splints either currently or during any period on appeal.  One interpretation is that the examiner in 2015 is diagnosing the Veteran with left lower extremity shin splints based on her subjective complaint, despite objective evidence of any pathology.  On remand, a VA examiner is asked to clarify whether the Veteran now or at any point during the period on appeal, had a medical diagnosis of shin splints affecting the left lower extremity, and if so, whether it is least as likely as not that this condition is related to her active military service, to include her shin splints in service.

2. Service connection for bilateral plantar fasciitis

Pertaining to the claim for service connection for bilateral plantar fasciitis, the service treatment records noted shin splints and plantar fasciitis in 2002.  VA pre-discharge examination dated June 2007 noted the Veteran's report of bilateral foot pain.  On VA examination in June 2007 the examiner noted bilateral flat foot arches with no other foot abnormalities.  The claim was denied because the evidence failed to show a current chronic disorder.  However, recent VA treatment reports dated after 2015 document treatment for bilateral plantar fasciitis, right greater than left.  Accordingly, on remand a VA medical examination and opinion should be obtained to determine whether the currently diagnosed bilateral plantar fasciitis is at least as likely is related to her active military service, to include her plantar fasciitis noted in 2002. 

3. Residuals of micromastia

The Veteran has claimed entitlement to service connection for breast reduction due to low back pain.  She asserts she continues to experience back pain.  

The service treatment records show that the Veteran experienced back and breast pain for which she was given a profile in 2006, after her breast size increased after childbirth in September 2006.  The Veteran was evaluated for breast reduction surgery due to shoulder, back and neck pain, in December 2006.  The physician determined that breast reduction surgery to relieve her symptoms was medically appropriate.  Military health insurance services approval form dated December 2006, shows that the Veteran was approved for breast reduction surgery due to recurring low back pain for over four years that was worsening and failed to respond to conservative treatment.  The Veteran underwent breast reduction surgery in February 2007.  In March 2007 the Veteran reported she continued to experience mid back pain post-breast reduction surgery.  She was advised to lose weight.  On separation examination in May 2007 the Veteran reported a history of breast reduction surgery, with no residual breast symptoms.  The Veteran underwent a VA gynecological disorders examination in June 2007.  She reported a history of breast reduction in 2007.  

The Board finds no information of record to contradict the statements from the Veteran's surgeon that her breast reduction was performed in order to relieve her back pain, neck and shoulder pain.  

However, the only symptom reported during the Board hearing by the Veteran was pain.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record is unclear as to whether the Veteran has any other current residuals of the in-service breast reduction surgery.  Based on the foregoing, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature of any current residuals of the in-service breast reduction surgery.

4. Increased ratings for right knee, low back strain with bulging disc, and right lower extremity shin splints 

Concerning the Veteran's claims for higher ratings for the service-connected patellofemoral pain syndrome of the right knee, low back strain with bulging disc, and right lower extremity shin splints, while all requested development was accomplished on remand, the Board must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from February 2015, and concludes that these findings do not meet the specifications of Correia.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  As such, further examination is thus necessary under 38 C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following action:

1.  Relevant ongoing VA treatment records should be obtained and associated with the claims file.  If relevant records do not exist, the claims file should be annotated to reflect such.

2.  The Veteran must be afforded a VA medical examination/s to assess the current severity of her service-connected lumbar spine and right knee disabilities and right lower extremity shin splints with an examiner who has reviewed the entire claims file.  The examiner/s is also asked to provide an opinion as to whether the Veteran currently has left lower extremity shin splints and bilateral plantar fasciitis, and its relation to service.  The examiner/s must interview the Veteran as to the current severity and symptoms of the claimed disabilities.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

a. For the right knee the examiner/s must address range of motion, painful motion, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examiner/s should further address, as pertinent, the following: instability ankyloses and impairment of semilunar cartilage.

b. For the lumbar spine, range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The examiner/s should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If an examiner/s is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Specifically in regard to the lumbar spine, the examiner/s should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes.  The examiner/s should specifically test for objective evidence of radiculopathy in the legs and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

c. For the shin splints of the right lower extremity the examiner/s must address range of motion, painful motion, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examiner/s is asked to determine whether there is impairment of the tibia and fibula, including nonunion or malunion, and/or associated knee or ankle disability, keeping in mind, however, that the Veteran is already is being separately compensated for her right knee disability.  As such, the examiner/s should distinguish any impairment attributable to the shin splints from any attributable to the separately rated right knee disability.

d. The examiner/s is asked to clarify whether the Veteran currently or at any point during the period on appeal had a diagnosis of shin splints of the left lower extremity.  If so, the examiner/s is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was present in service, was caused by service, or is otherwise related to service.  The examiner/s should consider the Veteran's lay statements regarding the nature and onset of her disability.

e. The examiner/s is asked to clarify whether the Veteran's bilateral plantar fasciitis noted in 2015 and 2016, is at least as likely as not (50 percent probability or greater) related to service.  The examiner/s is reminded to consider the Veteran's lay statements regarding the nature and onset of her disability.

All opinions must be supported by a detailed rationale in a typewritten report. 

3.  The Veteran must be afforded a VA medical examination/s to determine whether the Veteran currently suffers from any residuals of breast reduction surgery.   The examiner must interview the Veteran as to the current severity and symptoms of the claimed disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should identify all residuals, if any, of the Veteran's breast reduction surgery (claimed as back pain) that is separate and distinct from the service-connected low back disability and should opine as to whether it is at least as likely as not (50 percent probability or greater) that the claimed disability is related to active service.  The examiner should consider the Veteran's lay statements regarding the nature and onset of her disability.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


